DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In response to an Office action mailed on 11/10/2021 (“11-10-21 OA”), the Applicant amended independent claim 1 in a reply filed on 01/26/2022.
Claims 11-20 are withdrawn.
Response to Arguments
Applicant’s amendments to the title of the invention have overcome the specification objections as set forth under line item number 1 in the 11-10-21 OA.
Applicant’s amendments to claims 2-3, 5 and 7 have overcome the 112(b) rejections as set forth under line item number 2 in the 11-10-21 OA.
Election/Restrictions
Claims 11-20 directed to a non-elected group II (method), which was previously-withdrawn from consideration as a result of a restriction requirement mailed on 07/22/2021, have been amended to require all the limitations of an allowable claim.  Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions Groups I and II, as set forth in the Restriction requirement mailed on 07/22/2021, is hereby withdrawn and claims 11-20 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Currently, claims 1-20 are pending.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Claims 1-20 are allowed.
Independent claim 1 is allowed, because claim 1 includes previously-indicated allowable subject matter of claim 1 as set forth under line item number 3 in the 11-10-21 OA.
Claims 2-10 are allowed, because they depend from the allowed claim 1.
Regarding independent claim 11, U.S. Patent Publication No. 2017/0062680 A1 by Yoo et al. in Figs. 1 and 12-13 teaches a manufacturing method of a light emitting diode (LED) device 900 (¶ 198, LED package 900) including a first semiconductor layer 904 of a first type (¶ 198, first-conductivity-type semiconductor layer 904; ¶ 55, first-conductivity-type is an n-type), a second semiconductor layer 906 of a second type different from the first type (¶ 198, second-conductivity-type semiconductor layer 906; ¶ 59, second-conductivity-type is a p-type), a light emitting layer 905 (¶ 198 & ¶ 84, active layer 905 generates light) formed between the first semiconductor layer 904 and the second semiconductor layer 906 and configured to emit light based on a difference between a voltage applied to the first semiconductor layer 904 and a voltage applied to the second semiconductor layer 906, and a filter 960, 160 (¶ 198, optical filter layer corresponds to the optical filter layer 160 of Fig. 1) formed on the second 
sequentially forming, on a substrate 901 (Fig. 13A & ¶ 207, substrate 901), the first semiconductor layer 904, the light emitting layer 905, and the second semiconductor layer 906;
removing the substrate 901 (Fig. 13H & ¶ 217); and 
forming the filter 960 on a portion where the substrate 901 is removed from the first semiconductor layer 904 (Figs. 13J-13K & ¶ 221-¶ 222), 
wherein the filter 960, 160 includes a defect layer 161 (Fig. 1 & ¶ 82, first dielectric film 161 in the center), first refractive layers 161 (Fig. 1 & ¶ 82, first dielectric films 161 on opposite sides of the center first dielectric film 161), and second refractive layers 162 (¶ 82, second dielectric films 162), each of the second refractive layers 162 having a refractive index greater than a refractive index of each of the first refractive layers 161, respectively (¶ 82, the second refractive layers 162 include TiO2, which has greater refractive index than SiO2 of the first refractive layers 161), 
wherein the first refractive layers 161 and the second refractive layers 162 are formed alternately with each other on one side and other side of the defect layer 161 (center; Fig. 1).
However, the prior art of record, singularly or in combination, fails to disclose or suggest, in combination with the other claimed elements in claim 11, wherein the defect layer is formed of a thickness which is determined based on a center wavelength of the first wavelength band, a peak wavelength of the second wavelength band and a refractive index of the defect layer.
Therefore, independent claim 11 is allowed.
Claims 12-20 are allowed, because they depend from the allowed claim 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKKA LIU whose telephone number is (571)272-2568.  The examiner can normally be reached on 9AM-5AM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.L./Examiner, Art Unit 2895